Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-13-00492-CR

                                     Jeffery Brian SPAULDING,
                                              Appellant

                                                 v.
                                             The State of
                                        The STATE of Texas,
                                              Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2011CR3848
                              Honorable Sid L. Harle, Judge Presiding

Opinion by:       Karen Angelini, Justice

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 2, 2014

AFFIRMED AS MODIFIED; MOTION TO WITHDRAW GRANTED

           Pursuant to a plea-bargain agreement, Jeffery Brian Spaulding pled nolo contendere to the

offense of murder and was sentenced to forty years’ imprisonment. The trial court gave Spaulding

permission to appeal, and Spaulding appealed. See TEX. R. APP. P. 25.2(a)(2).

           Spaulding’s court-appointed counsel has filed a brief in which he concludes this appeal is

frivolous and without merit. See Anders v. California, 386 U.S. 738 (1967); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978). Counsel has also filed a motion to withdraw. Counsel

represents that Spaulding was provided with a copy of the brief and the motion to withdraw, and
                                                                                      04-13-00492-CR


was informed of his right to review the record and file his own brief. See Bruns v. State, 924
S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). Spaulding did not file a pro se brief.

       The record shows the trial court found Spaulding to be indigent and appointed counsel to

represent him at trial and on appeal. However, the judgment signed by the trial court assesses an

unspecified amount of attorney’s fees against Spaulding. Additionally, the bill of costs prepared

by the trial court clerk states that the amount of court-appointed attorney’s fees assessed against

Spaulding is “TBD” (“to be determined”). The evidence in the record does not support a finding

that Spaulding’s ability to pay attorney’s fees changed after the trial court determined Spaulding

to be indigent. See Wiley v. State, 410 S.W.3d 313, 317 (Tex. Crim. App. 2013) (explaining that a

defendant who was previously found to be indigent is presumed to remain indigent and, absent

any indication in the record that the defendant’s financial status has changed, the evidence will not

support the imposition of attorney’s fees); see also TEX. CODE CRIM. PROC. ANN. art. 26.04(p)

(West Supp. 2013). We, therefore, modify the judgment and the bill of costs to delete the

assessment of attorney’s fees against Spaulding. See Green v. State, No. 04-13-00018-CR, 2013
WL 6200328, at *2 (Tex. App.—San Antonio Nov. 27, 2013, no pet.) (mem. op., not designated

for publication) (reforming both the judgment and the bill of costs to delete the assessment of

attorney’s fees against an indigent criminal defendant).

       We have reviewed the record and counsel’s brief, and we agree that this appeal is frivolous

and without merit. The trial court’s judgment is affirmed as modified, and counsel’s motion to




                                                -2-
                                                                                                         04-13-00492-CR


withdraw is granted. 1 See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997,

no pet.); Bruns, 924 S.W.2d at 177 n.1.


                                                             Karen Angelini, Justice

DO NOT PUBLISH




1
 No substitute counsel will be appointed. Should appellant wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days from the later of (1)
the date of this opinion; or (2) the date the last timely motion for rehearing is overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed in the Texas Court of Criminal Appeals. See TEX. R. APP.
P. 68.3. Any petition for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules
of Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                           -3-